MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00077-CV

  NGA LY, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF
 ASHLEY LY TRUONG AND THE ESTATE OF TIFFANY LY TRUONG, Appellant

                                           V.

 DAVID NGUYEN, AKA HUNG QUOC NGUYEN, A/K/A NGUYEN HUNG QUOC;
HOA THI TRAN, A/K/A THUAN TUAN TRAN, A/K/A HOA NGUYEN; TRAN DIEM
    THUY; DIEM TRAN; AND SAINT JOSEPH VILLAGE CONDOMINIUM
                     ASSOCIATION, INC., Appellees

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2008-17570).

TO THE 127TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed by
             the trial court on December 4, 2013. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, Nga Ly,
             Individually and as Administrator of the Estate of Ashley Ly
              Truong and the Estate of Tiffany Ly Truong, pay all appellate
              costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 19, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT